DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hironori (JP 2004096314 A).
Hironori discloses;
Regarding claim 1:
an antenna module (in Figs. 5-6), comprising a dielectric block (44/45), a radiation patch (defined by 50 and 56) and an encapsulating layer (43); wherein the dielectric block (44/45) is a polyhedron (See Figs.), the radiation patch (defined by 11, 31, 19 and 21) is attached to a plurality of surfaces of the dielectric block (5), and the radiation patch (defined by 50 and 56) is provided with a feed point (61) and a ground point (62); the encapsulating layer (43) covers the radiation patch (defined by 50 and 56) and the feed point (61), and the ground point (62) are exposed from the encapsulating layer (43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hironori (JP 2004096314 A) in view of Yarga et al. (US 20140100004).
Regarding claim 3:
Hironori is silent on that the dielectric block is a hexahedron, the radiation patch is attached to six surfaces of the dielectric block, and the feed point and the ground point are arranged on the same surface.
Yarga et al. disclose (in Figs. 14-20) the dielectric block (268) is a hexahedron (See Fig. 14), the radiation patch (270) is attached to six surfaces (See Figs. 14 and 15) of the dielectric block (268), and the feed point (218) and the ground point (220) are arranged on the same surface (surface 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the dielectric block as a hexahedron such that the radiation patch is attached on all surfaces as taught by Yarga et al. into the device of Hironori for the benefit of creating a 3D layout for the antenna structures (See Abstract; Para. 0006, Lines 1-4) for suitable arrangement within electronic housing (Para. 0036, Lines 1-2).
Regarding claim 4:
Hironori is silent on that the antenna module has a length of 8 mm, a width of 4mm and a height of 2.5 mm.
Accordingly, it would have been an obvious matter of design consideration to implement the dimensions claimed since the size of the dielectric block determined the radiator size wrapped around the dielectric block for the targeted frequency especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hironori (JP 2004096314 A) in view of Lee et al. (US 20190165454).
Regarding claim 5:

Lee et al. disclose (in Fig. 8} a mobile terminal (600), comprising a housing (510), a main board (520) fixed to the housing (916) and a battery (630) electrically connected to the main board (220); wherein the mobile terminal (500) is further provided with the antenna module (400) according to claim 1; several antenna modules (460, 400-1, 400-2, 400-3) are provided and are distributed on opposite sides of the battery (530).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement of the antenna modules within the housing around the battery as taught by Lee et al. into the device of Hironori for the benefit of preventing degradation of radiation performance of the communication device (Para. 0125, Lines 10-12).
Regarding claim 6:
Hironori is silent on that the several antenna modules are assembled to a flexible circuit board and are fed through the flexible circuit board.
Lee et al. disclose the several antenna modules (400, 400-1, 400-2, 400-3) are assembled to a flexible circuit board (Power FPCB) and are fed through the flexible circuit board (at P2; See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the several antenna modules and fed through the flexible circuit board as taught by Lee et al. into the device of Hironori for the benefit of preventing interference in the beam pattern formed (Para. 0006, Lines 4-6).
Regarding claim 7:
Hironori is silent on that four antenna modules are provided and the four antenna modules are arranged on opposite sides of the battery in pairs.
Lee et al. disclose four antenna modules (400, 400-1, 400-2 and 400-3) are provided and the four antenna modules (400, 400-1, 400-2 and 400-3) are arranged on opposite sides of the battery (530) in pairs (See Fig.).

Regarding claim 8:
Hironori is silent on that the several antenna modules are formed as a MIMO antenna module.
Lee et al. disclose the several antenna modules (400, 400-1, 400-2, 400-3) are formed as a MIMO antenna module (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the several antenna modules formed as a MIMO antenna module as taught by Lee et al. into the device of Hironori for the benefit of achieving constantly maintained directivity of the beam pattern thereby enhancing radiation performance of the communication device (Para. 0124, Lines 21-25).
Regarding claim 9:
Hironori is silent on that several clearance areas are provided on opposite sides of the main board or the housing, and the antenna modules are correspondingly arranged in the several clearance areas.
Lee et al. disclose several clearance areas (along 5101 and 5103) are provided on opposite sides of the main board (520) or the housing (510), and the antenna modules (400, 400-1, 400-2 and 400-3) are correspondingly arranged in the several clearance areas (along 5101 and 5103).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the several clearance areas as taught by Lee et al. into the device of Hironori for the benefit of positioning the antenna modules in the areas for optimal radiation performance without changing the design of the communication device (Para. 0070, Lines 6-13).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hironori (JP2004096314A) and Yarga et al. (US 20140100004) as applied to claims 1 and 3 and further in view of Lee et al. (US 20190165454).
Regarding claim 16:
Hironori as modified is silent on that a housing, a main board fixed to the housing and a battery electrically connected to the main board; wherein the mobile terminal is further provided with the antenna module according to claim 1; several antenna modules are provided and are distributed on opposite sides of the battery.
Lee et al. disclose (in Fig. 8} a mobile terminal (600), comprising a housing (510), a main board (520) fixed to the housing (916) and a battery (630) electrically connected to the main board (220); wherein the mobile terminal (500) is further provided with the antenna module (400) according to claim 1; several antenna modules (460, 400-1, 400-2, 400-3) are provided and are distributed on opposite sides of the battery (530).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement of the antenna modules within the housing around the battery as taught by Lee et al. into the modified device of Hironori for the benefit of preventing degradation of radiation performance of the communication device (Para. 0125, Lines 10-12).
Regarding claim 17:
Hironori as modified is silent on that the several antenna modules are assembled to a flexible circuit board and are fed through the flexible circuit board.
Lee et al. disclose the several antenna modules (400, 400-1, 400-2, 400-3) are assembled to a flexible circuit board (Power FPCB) and are fed through the flexible circuit board (at P2; See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the several antenna modules and fed through the flexible circuit board as taught by Lee et al. into the modified device of Hironori for the benefit of preventing interference in the beam pattern formed (Para. 0006, Lines 4-6).
Regarding claim 18:
Hironori as modified is silent on that four antenna modules are provided and the four antenna modules are arranged on opposite sides of the battery in pairs.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the four antenna modules arranged on opposite sides of the battery as taught by Lee et al. into the modified device of Hironori for the benefit of preventing interference in the beam pattern formed (Para. 0006, Lines 4-6).
Regarding claim 19:
Hironori as modified is silent on that the several antenna modules are formed as a MIMO antenna module.
Lee et al. disclose the several antenna modules (400, 400-1, 400-2, 400-3) are formed as a MIMO antenna module (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the several antenna modules formed as a MIMO antenna module as taught by Lee et al. into the modified device of Hironori for the benefit of achieving constantly maintained directivity of the beam pattern thereby enhancing radiation performance of the communication device (Para. 0124, Lines 21-25).
Regarding claim 20:
Hironori as modified is silent on that several clearance areas are provided on opposite sides of the main board or the housing, and the antenna modules are correspondingly arranged in the several clearance areas.
Lee et al. disclose several clearance areas (along 5101 and 5103) are provided on opposite sides of the main board (520) or the housing (510), and the antenna modules (400, 400-1, 400-2 and 400-3) are correspondingly arranged in the several clearance areas (along 5101 and 5103).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the several clearance areas as taught by Lee et al. into the modified device of Hironori for the benefit of positioning the antenna modules in the areas for optimal radiation performance without changing the design of the communication device (Para. 0070, Lines 6-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAMIDELE A JEGEDE/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845